Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species (ii), Fig.2, in the reply filed on 14 April 2021 is acknowledged.
Claims 2-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 April 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 November 2019 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 26’, 20’ (see, e.g., ¶[0018]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9-11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (US 9,726,057) in view of Macks (US 2,937,294).
Regarding claim 1, Yamauchi generally teaches the invention of a wheel-end electric motor 4 comprising: 
a stator 6; 
a rotor 7 extending along an axis and movably disposed within said stator to define a gap therebetween (c.4:15-19); 
a central shaft 8 extending along said axis and outwardly from said rotor; 
at least one bearing element 18 disposed in supporting relationship with said central shaft 8 for providing bearing support of said rotor within said stator; and

Similarly, regarding claim 9, Yamauchi generally teaches the invention of a wheel-end electric motor 4 comprising: 
a stator 6; 
a rotor 7 extending along an axis and movably disposed within said stator to define a gap therebetween (c.4:15-19); 3U.S. Application Serial No. 16/529,253 Attorney Docket: 76715-55
a central shaft 8 extending outwardly from said rotor and operably connected with a drive assembly (planetary gear set) 5; 
a wheel hub assembly 21 operably connected with said drive assembly 5 for coupling the wheel-end electric motor to a wheel 16 of a vehicle (Fig.1); 
at least one bearing element 19 disposed in supporting relationship with said wheel hub assembly 21; and 
a lubricant disposed in said gap (lubrication oil) 31 disposed in said gap (i.e., rotor dipped in oil; c.9:20-25; Fig.1).

    PNG
    media_image1.png
    755
    534
    media_image1.png
    Greyscale

Yamauchi does not teach the lubricant 31 “provid[es] auxiliary lubricant support of said rotor within said stator.”
But, Macks teaches a dynamoelectric device comprising a stator 10, a rotor 11 and an air gap (region “R”) therebetween, and a lubricant (e.g., oil) disposed in the gap which forms a load carrying fluid dynamic film that provides lubricant support of the rotor on the fluid film (c.1:15-19; c.1:36-37; c.2:40-54; c.4:72-c.5:17; Fig.1).
Thus, it would have been obvious before the effective filing date to modify Yamauchi and provide lubricant support of said rotor within said stator since Macks teaches lubricant 
Regarding claim 6, in Yamauchi the central shaft 8 of said rotor is operably interconnected to a drive assembly (planetary gear set) 5 for coupling the wheel-end electric motor 4 to a wheel 16 of a vehicle (c.4:32-42; Fig.1).  
Regarding claim 7, in Yamauchi the drive assembly is comprised of a planetary gear reducer 5 (c.4:10-14). 
Regarding claim 10, in Yamauchi the drive assembly is comprised of a planetary gear reducer 5 (c.4:10-14). 
Regarding claim 11, in Yamauchi the wheel hub assembly 21 includes a central hub axle (not numbered, part of hub 21, output shaft 9) extending in axially aligned relationship with said axis from a wheel hub mount (part of hub 21) to a gear mount (for, e.g., planetary gears 13) disposed in operably interconnected relationship said planetary gear reducer 5 and said at least one bearing 19 is disposed in supporting and engaging relationship with said central hub axle (c.4:21-c.5:37; Fig.1).  
Regarding claim 14, said central shaft 8 is interconnected to a sun gear 11 of said planetary gear reducer 5 and said gear mount is operably interconnected to planetary gears 13 of said planetary gear reducer 5 (c.4:21-c.5:37; Fig.1).
Claims 8 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi & Macks as applied to claims 1 & 9, further in view of Stiesdal (US 7,990,006).
Yamauchi & Macks substantially teach the invention including lubricant disposed in the air gap to support the rotor but do not further teach “a plurality of thrust bearing plates disposed 
But, Stiesdal teaches a generator including a rotor 7, stator 8 and air gap 22 therebetween, filled with lubricant to form a hydrodynamic bearing (c.5:15-30) and a plurality of thrust bearing plates (axially acting thin bearing rings) 24 & 25 on axially opposing sides 29, 30 of the rotor and stator, respectively, in overlaying relation, to retain the lubricant in the space between the rings (c.5:37-55; Fig.3), i.e., the air gap.
Thus, it would have been obvious before the effective filing date to provide Yamauchi & Macks with plurality of thrust bearing plates disposed in overlaying relationship with axially opposing sides of the rotor and stator since Stiesdal teaches this arrangement would have been desirable to retain lubricant in the air gap.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi &    Macks as applied to claim 11, further in view of Wormsbaecher (US 6,158,916).
Yamauchi & Macks substantially teach the invention but do not further teach the wheel hub assembly includes “a wavy spring” disposed between the one bearing 19 and planetary gear reducer 5.
But, Wormsbaecher teaches a universal join connector assembly 30 between a gearbox 11 and an output shaft 12 including an annular wave spring 52 which accommodates any axial deviation that may exist between the constant velocity joint 14 and gearbox output flange 18 in conjunction with their fit into connector member 32 (c.5:39-46; Fig.1).   
Thus, it would have been obvious before the effective filing date to modify the planetary gear drive in Yamauchi & Macks and provide a wavy spring since Wormsbaecher teaches a wave spring would have been desirable to accommodate axial deviation in a connector.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, US 7955208 teaches lubricant flow in an air gap (c.7:37-43; Fig.4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.